Citation Nr: 0310217	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-17 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left gunshot wound (gsw) consisting of sural 
nerve injury.

2.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from December 1943 to April 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  

In January 2003, a Video Conference hearing was held before 
the undersigned.  At the hearing, the veteran and his 
representative raised the matters of entitlement to a 
separate compensable rating for scar residuals of the gsw and 
entitlement to an increased rating for Muscle Group (MG) X 
injury residuals of the gsw.  As these matters have not been 
initially addressed by RO, they are referred to the RO for 
appropriate action.

The matter of the rating for the veteran's service connected 
anxiety disorder will be addressed in the REMAND which 
follows this decision.


FINDING OF FACT

The veteran has no more than moderate incomplete sensory 
paralysis of the left sural (posterior tibial) nerve.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for sural 
nerve injury residuals of a left foot gsw.  38 U.S.C.A. §§ 
1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, 
Diagnostic Code (Code) 8525 (2002).   





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

VA has fully complied with the mandates of the VCAA with 
respect to the claim regarding the rating for left sural 
nerve injury.  Well-groundedness is not an issue.  The 
veteran was provided a copy of the decision explaining why 
the claim was denied.  He and his representative were advised 
of the applicable laws and regulations in a July 2002 rating 
decision, a September 2002  statement of the case (SOC), and 
in correspondence (including February and August 2002 
letters).  These communications clearly explained his rights 
and responsibilities and advised him what evidence was of 
record, and what type of evidence could substantiate his 
claim.  The SOC and the February 2002 letter specifically 
advised him of his and VA's respective responsibilities in 
the development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been accorded a VA examination for the 
disability at issue.  All identified pertinent records have 
been obtained.  The file contains service records and records 
of postservice treatment.  VA has offered to assist the 
veteran in the procurement of any identified private medical 
records.  He has not identified any such evidence 
outstanding.  He has been afforded a hearing.  No further 
notice or assistance to the veteran is required.  

Factual Background

Service medical records reveal that the veteran sustained a 
gsw to the bottom of the left foot.  The point of entry was 
below the medial malleolus and the point of exit was beneath 
the head of the fifth metatarsal.  Pertinent findings 
included numbness to the lateral surface of the left foot.

In November 1946, the RO granted service connection for left 
foot gsw residuals (with scars), rated noncompensable.  A 
January 1947 rating decision assigned a 10 percent rating for 
the disability based on MG X injury.  

VA examination in March 1952 identified subjective complaints 
of numbness to the lateral border of the foot and objective 
findings including decreased response to painful stimuli over 
the dorsal, lateral and plantar aspects of the lateral 
portion of the foot.  This was noted to correspond to the 
sensory distribution of the sural nerve, a branch of the 
tibial.  The diagnosis included partial sensory paralysis, 
left sural nerve, residual of gsw.

A May 1952 rating decision granted a separate 10 percent 
rating for partial sensory paralysis, left sural nerve, 
residual of left foot gsw.  

VA outpatient treatment records show that in May 1998 the 
veteran was seen for complaints of chronic left foot pain of 
many years duration related to an old gsw.  Pertinent history 
noted included questionable Morton's neuroma, and 
questionable variant tarsal tunnel.  Objective findings 
included mild tenderness, questionable + tinels, radiating to 
the dorsum of the foot, and subjective mild decreased 
sensation to dorsum with normal sensation to plantar surface.  
The impression was chronic subjective discomfort of the left 
foot and ankle status post gsw, functioning well with minor 
restrictions in activity.  On follow up at the orthopedic 
clinic in June 1998, it was noted that the veteran had a very 
long history of left foot and leg numbness and tingling 
related to his gsw.  Treatment included orthotics.  The 
impression was chronic dysesthesia of the left foot.  

An August 2000 VA outpatient treatment record shows treatment 
for complaints including sciatica, low back pain radiating to 
the left leg, bilateral leg pain, and numbness in both feet.  
The impression was degenerative joint disease of the spine.    

A December 2001 VA outpatient treatment record reveals that 
the veteran was seen for complaints of shooting pains in the 
limbs that last up to 7 seconds and occur 1-6 times a day.  
He wondered if he had peripheral neuropathy.  He admitted to 
drinking more in the past few months.  Physical examination 
revealed decreased sensation to position, vibration and 
filament in feet.  The impression included questionable 
peripheral neuropathy, ETOH.

In February 2002, the veteran submitted a statement reporting 
complaints of neuropathy in the left foot and leg for several 
years.  He indicated that he had sharp pains in the area of 
the left foot, toes, arch, calf and as high as the thigh.

Private medical records received in February 2002 show that 
the veteran was treated with acupuncture in April and May 
2000 for low back problems resulting in neuropathy.

A May 2002 VA progress note indicates that the veteran was 
seen for complaints of sharp shooting pains in the left foot 
and lower leg several times a day.  He reported that he had 
no feeling at all in the left foot and could not 
differentiate cold from heat.  Physical examination of the 
left foot revealed that there was no vibratory sense on the 
left, and that the planter surface and dorsum of the left 
foot were negative for sensation.  Plantar flexion was to 45 
degrees.   Pedal pulses were 2+ bilaterally, and there was 
pain noted on palpation of the arch of the left foot and the 
metatarsal heads 1 through 5.  The assessment was status post 
gunshot wound left foot with subjective decreased sensation.

The veteran underwent EMG (electromyography) and NCV (nerve 
conduction velocity) testing for VA in August 2002.  His 
chief complaint was chronic but intermittent numbness and 
some pain in the left foot.  The left posterior tibial motor 
study demonstrated borderline amplitude and the left 
superficial peroneal sensory study demonstrated no response.  
Left peroneal motor and the left sural sensory studies were 
unremarkable.  Left posterior tibial distal F-wave latency 
was prolonged but consistent with the F-estimate.  EMG of the 
lower extremity revealed that there were minimal chronic 
neurogenic changes in a few muscles sharing primarily S1 
nerve-root innervation, and some minimal acute neurogenic 
changes in the tensor facia latae, which is primarily 
innervated by the L5 root (with some contribution from S1 
and, to a lesser extent, L4).  The impression was that the 
EMG/NCV study of the left lower extremity, with nerve 
conduction studies of the right lower extremity was 
suggestive of electrophysiologically-mild chronic S1 and 
acute L5 radiculopathies on the left.  The examiner noted 
that "[t]here was no evidence for a sural neuropathy on 
either side" and that frequent spontaneous and stimulus-
induced spasms of both distal lower extremities suggested the 
presence of an upper motor neuron process (eg., cord 
compression).    

In his October 2002 VA Form 9, the veteran indicated that he 
had recurring sharp pain and neuralgia in the left foot and 
that his left foot numbness has led to a loss of dexterity 
and a susceptibility to stumbling. 

At his January 2003 hearing, the veteran testified that 
pertinent left foot symptoms included pain, weakness and 
numbness which contribute to unsteadiness, and that he has 
been treated with orthopedic shoes and used a cane to prevent 
falling.   He had not had treatment or seen a physician for 
this problem since August 2002.   
 
Analysis

The veteran maintains that sural nerve impairment due to his 
left foot gsw residuals is sufficiently disabling to warrant 
a rating in excess of 10 percent.  As noted above, discussion 
herein is confined to neuropathy of the left foot, since this 
appeal has not involved other residuals of the veteran's left 
foot gunshot wound. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The disability at issue is currently rated 10 percent under 
38 C.F.R. § 4.124a, Code 8525 (for posterior tibial nerve 
injury).  

Diagnostic Code 8525 provides that a 10 percent rating is 
warranted where there is either mild or moderate incomplete 
paralysis.  A 20 percent rating will be assigned when there 
is severe incomplete paralysis.  Complete paralysis 
(identified by paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of causalgic nature; 
toes cannot be flexed; adduction is weakened; plantar flexion 
is impaired) warrants a 30 percent rating.  38 C.F.R. 
§ 4.124a.

At the outset, it is noteworthy that any neurological deficit 
in the left foot has always been described as partial or 
incomplete (and never complete).  Furthermore, on VA 
examination in May 2002, left foot plantar flexion was to 45 
degrees, which is normal and unimpaired.  See 38 C.F.R. 
§ 4.71, Plate II.  Complete paralysis is not shown and the 
disability must be rated as incomplete paralysis.

The term "incomplete paralysis," used in the evaluation of 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.
There is no objective evidence of other than sensory 
impairment.  Hence, under the governing criteria outlined 
above, a rating in excess of 10 percent for sural nerve 
injury may not be granted.  While the veteran reports 
neurological complaints involving the left ankle and 
extending up the leg to the thigh, diagnostic studies and 
neurological examination have related these to nonservice 
connected back pathology (cord compression), and found them 
unrelated to the gsw injury.   

More than moderate incomplete paralysis of the sural nerve 
clearly is not shown.  Consequently, a rating in excess of 10 
percent is not warranted.  


ORDER

A rating in excess of 10 percent for residuals of a left foot 
gsw consisting of sural nerve injury is denied.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid because it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides the claimant one year to submit 
evidence.  

At his January 2003 hearing, the veteran indicated that 
additional medical evidence pertinent to the claim for an 
increased rating for his anxiety disorder was outstanding.  
Notably, he indicated that he receives ongoing treatment for 
psychiatric problems at the Fort Harrison VA facility.  The 
most recent evidence of treatment of record is dated in 
August 2002.  As the treatment records are constructively of 
record, and the veteran alleges they reflect increased 
disability, they must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification or 
development action required by the VCAA 
with respect to the claim regarding the 
rating for the anxiety disorder is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are satisfied.  

2.  The RO should contact the veteran and 
ask him to indentify the names and 
location of any health care provider (VA 
or non-VA) that has treated him for his 
psychiatric condition since August 2002, 
then obtain complete records of all such 
treatment (specifically including 
complete records of psychiatric treatment 
the veteran received at the Fort Harrison 
VA facility since August 2002).  If any 
records obtained suggest further 
development (e.g. a more current 
psychiatric evaluation), such development 
should be completed..

3.  The RO should then readjudicate the 
matter of the rating for the veteran's 
anxiety disorder.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran and 
his representative ample opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


